Citation Nr: 0702678	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 9, 
1980, for service connection for the cause of the veteran's 
death.

REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney at Law


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Although the record reflects that the appellant's attorney 
requested an RO or Board hearing in a VA Form 9 submitted in 
May 2005, but in a June 2005 statement indicated that the 
appellant did not desire a hearing.

  
FINDINGS OF FACT

1.  The veteran died in July 1974 from lung cancer.

2.  The appellant's initial claim for service connection for 
cause of the veteran's death was received on September 9, 
1980. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 9, 
1980, for entitlement to service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an earlier effective 
date for entitlement to service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim and 
no further action is required to comply with the notice or 
duty to assist requirements of the VCAA.  See VAOPGCPREC 5-
2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim.

Analysis

The effective date of an award of service connection for the 
cause of a veteran's death, where the death occurred 
subsequent to service, will be the first day of the month in 
which the veteran died if the claim is received within one 
year after the date of death; otherwise, the effective date 
will be the date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(c).

The veteran died in July 1974.  Later in July 1974, the 
appellant filed a completed VA Form 21-534, APPLICATION FOR 
DEPENDENCY AND INDEMNITY COMPENSATION OR DEATH PENSION BY 
WIDOW OR CHILD.  In this form she responded negatively to the 
question of whether she was claiming that the cause of the 
veteran's death was due to service.  It was not until 
September 9, 1980, that she filed a formal or informal claim 
of entitlement to service connection for the cause of the 
veteran's death.  

The Board acknowledges the appellant's contention that she 
attempted to file a claim for compensation immediately after 
the veteran's death in 1974 and that she failed to do so 
because of the misinformation she was given.  However, the 
applicable statutory and regulatory provisions are without 
ambiguity and clear on their face, and the Board is bound by 
them.  Alleged ignorance can not be used as an excuse for 
failure to follow a promulgated regulation; persons dealing 
with the United States Government are charged with knowledge 
of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 
11 Vet. App. 148, 156-57 (1998).

The record shows and the appellant does not dispute that she 
did not file a claim of entitlement to service connection for 
the cause of the veteran's death until September 9, 1980, 
more than one year after his death.  Consequently, September 
9, 1980, is the earliest possible effective date for the 
award.



ORDER

Entitlement to an effective date earlier than September 9, 
1980, for service connection for the cause of the veteran's 
death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


